Citation Nr: 1706712	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension. 

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to July 1964 and from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in April 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.

The issue of whether new and material evidence has been submitted to reopen the claim of service connection for tinnitus has been raised by the record in April 2016 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for an acquired psychiatric disability, to include PSTD depressive disorder, and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension is not characterized by a history of diastolic pressure predominantly 100 or more.

2.  In a June 2004 rating decision, the RO denied a claim of service connection for PTSD, appellate review was not perfected, and the determination became final.

3.  Evidence added to the record since the June 2004 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, and raises the possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.104, Diagnostic Code 7101 (2016).

2.  Evidence added to the record since the June 2004 rating decision, denying service connection for PTSD, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claim.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

The Veteran is seeking a compensable evaluation for hypertension.  He had a VA examination in March 2010.  Blood pressure readings at the examination were 160/98, 140/94, and 145/96, and it was noted that the Veteran required continuous medication for control.  The treatment records beginning in 2000 reflect numerous blood pressure readings but do not show diastolic pressure higher than 96 or systolic pressure higher than 175.  The former was from a blood pressure reading at October 2004 VA treatment and the latter was from January 2010 treatment.  Moreover, the systolic pressure of 175 was the only time that systolic blood pressure was higher than 160, and so this evidence does not show systolic readings of predominantly 160 or more because all the other systolic readings were lower than 160.  VA treatment records dated in October 2004 show that the Veteran was not taking medication for blood pressure control as of that time.  Therefore, the Veteran does not qualify for a 10 percent evaluation because he does not have a history of diastolic pressure 100 or more, even prior to taking medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; McCarroll v. McDonald, 28 Vet. App. 267, 272 (2016).

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hypertension are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about these disabilities that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for diabetes mellitus, type II.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record, including VA examinations, does not show and the Veteran has not argued that his service-connected disabilities impact his ability to work.  

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hypertension, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


III.  New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claim of entitlement to service connection for PTSD was denied by a February 2008 rating decision which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2016).  The Veteran did not file a notice of disagreement with the June 2004 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2016).  

At the time of the June 2004 rating decision, the evidence of record included the STRs, VA treatment records, and statement from the Veteran.  The STRs do not show complaints, treatment, or a diagnosis related to PTSD or another acquired psychiatric disorder.  VA treatment records from March 2003 indicate a diagnosis of PTSD.  The Veteran wrote in May 2004 that while on guard duty in Vietnam he saw fellow soldiers killed by incoming mortar fire.  He also hit a Vietnamese national with a vehicle but did not stop and does not know if the individual lived.  He had difficulty sleeping due to nightmares about this incident and seeing fellow soldiers killed.

The additional evidence added to the record since the June 2004 rating decision includes October 2004 VA treatment records indicating a diagnosis of PTSD.  The treatment records continued to show the diagnosis, and March 2009 VA treatment records show a diagnosis of PTSD by history and depressive disorder, NOS.  The Veteran had a VA examination in March 2010 at which he reported hitting a Vietnamese person who was on a bicycle and not stopping, being subject to mortar fire while on guard duty, and seeing others killed by gunshot.  The examiner felt that the symptoms did not meet the criteria for PTSD because the sleep impairment and irritability could not be related to PTSD without speculation.  The Veteran was diagnosed with depressive disorder, NOS and opined that it was not caused by or a result of military service because the first mention of depressive disorder in the claims file was in 2003 in the context of alcohol dependency.  A VA treating provider wrote in an April 2016 statement that the Veteran had diagnoses of major depressive disorder, recurrent, and anxiety disorder, NOS and that they were as most likely caused by or a result of an event from service or had their onset in service.  It was noted that while in service the Veteran caused the accidental death of a civilian and had since been troubled by nightmares, guilt, and preoccupation with this event, which was a significant cause of his current  mental health symptoms.
The claim was previously denied because the in-service stressor could not be verified.  The Board notes that the prior decision did not consider whether other diagnosed acquired psychiatric disabilities were related to service.  Furthermore, the a regulation related to verification of stressors has since been updated to not require verification of stressors related to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f) (2016); Clemons, 23 Vet. App. at 1.  Accordingly, the criteria for reopening the Veteran's claim have been met.


ORDER

An initial compensable evaluation for hypertension is denied.

New and material evidence has been received, and the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD and depressive disorder, is reopened.


REMAND

In regards to the reopened claim of service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, and the claim for service connection for bilateral hearing loss, the Veteran testified at the April 2016 Board hearing that he receives treatment at a vet center.  The Board also notes that at an April 2016 VA examination for a claim related to his back, the Veteran said that he received Social Security disability.  Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a Federal agency, including those from the Social Security Administration and a vet center.  See 38 C.F.R. § 3.159(c)(2).  Therefore, the Social Security and vet center records must be sought. The Veteran should then be scheduled for a VA examination regarding an acquired psychiatric disability.  The examiner should assume as credible the Veteran's accounts of hitting a Vietnamese national with a vehicle, being subject to mortar fire while on guard duty, and seeing fellow soldiers killed by gunfire.

In regards to the claim of service connection for bilateral hearing loss, the March 2010 VA examiner felt that an opinion could not be stated regarding whether the diagnosed hearing loss is related to service without resorting to speculation.  The Veteran should therefore be scheduled for a new VA examination.  

VA treatment records to March 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2016 to the present.

2.  Obtain the Veteran's records from the Social Security Administration.

3.  Obtain the Veteran's vet center treatment records.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of any diagnosed acquired psychiatric disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disability is related to service.  

The examiner should assume as credible the Veteran's accounts of hitting a Vietnamese national with a vehicle, being subject to mortar fire while on guard duty, and seeing fellow soldiers killed by gunfire.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of bilateral hearing loss.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.
The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss is related to service.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


